Exhibit 10.1 

 

﻿

KADMON HOLDINGS, INC.

 

AMENDED AND RESTATED 2016 EMPLOYEE STOCK PURCHASE PLAN

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

﻿

 

 

 

﻿

 

 

 

Page

 

 

 

 

 

 

 

 

 

1.

 

Establishment, Purpose and Term of Plan

 

1 

﻿

 

1.1

 

Establishment

 

1 

﻿

 

1.2

 

Purpose

 

1 

﻿

 

1.3

 

Term of Plan

 

1 

2.

 

Definitions and Construction

 

1 

﻿

 

2.1

 

Definitions

 

1 

﻿

 

2.2

 

Construction

 

5 

3.

 

Administration

 

5 

﻿

 

3.1

 

Administration by the Committee

 

5 

﻿

 

3.2

 

Authority of Officers

 

6 

﻿

 

3.3

 

Power to Adopt Sub-Plans or Varying Terms with Respect to Non-U.S. Employees

 

6 

﻿

 

3.4

 

Power to Establish Separate Offerings with Varying Terms

 

6 

﻿

 

3.5

 

Policies and Procedures Established by the Company

 

6 

 

 

3.6

 

Indemnification

 

7 

4.

 

Shares Subject to Plan

 

7 

﻿

 

4.1

 

Maximum Number of Shares Issuable

 

7 

﻿

 

4.2

 

Annual Increase in Maximum Number of Shares Issuable

 

7 

﻿

 

4.3

 

Adjustments for Changes in Capital Structure

 

7 

5.

 

Eligibility

 

8 

﻿

 

5.1

 

Employees Eligible to Participate

 

8 

﻿

 

5.2

 

Exclusion of Certain Stockholders

 

8 

﻿

 

5.3

 

Determination by Company

 

8 

6.

 

Offerings

 

9 

7.

 

Participation in the Plan

 

9 

﻿

 

7.1

 

Initial Participation

 

9 

﻿

 

7.2

 

Continued Participation

 

9 





i

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

8.

 

Right to Purchase Shares

 

10 

﻿

 

8.1

 

Grant of Purchase Right

 

10 

﻿

 

8.2

 

Calendar Year Purchase Limitation

 

10 

9.

 

Purchase Price

 

10 

10.

 

Accumulation of Purchase Price through Payroll Deduction

 

11 

﻿

 

10.1

 

Amount of Payroll Deductions

 

11 

﻿

 

10.2

 

Commencement of Payroll Deductions

 

11 

﻿

 

10.3

 

Election to Decrease or Stop Payroll Deductions

 

11 

﻿

 

10.4

 

Administrative Suspension of Payroll Deductions

 

11 

﻿

 

10.5

 

Participant Accounts

 

12 

﻿

 

10.6

 

No Interest Paid

 

12 

11.

 

Purchase of Shares

 

12 

﻿

 

11.1

 

Exercise of Purchase Right

 

12 

﻿

 

11.2

 

Pro Rata Allocation of Shares

 

13 

﻿

 

11.3

 

Delivery of Title to Shares

 

13 

﻿

 

11.4

 

Return of Plan Account Balance

 

13 

﻿

 

11.5

 

Tax Withholding

 

13 

﻿

 

11.6

 

Expiration of Purchase Right

 

13 

﻿

 

11.7

 

Provision of Reports and Stockholder Information to Participants

 

14 

12.

 

Withdrawal from Plan

 

14 

﻿

 

12.1

 

Voluntary Withdrawal from the Plan

 

14 

﻿

 

12.2

 

Return of Plan Account Balance

 

14 

13.

 

Termination of Employment or Eligibility

 

14 

14.

 

Effect of Change in Control on Purchase Rights

 

15 

15.

 

Nontransferability of Purchase Rights

 

15 

16.

 

Compliance with Securities Law

 

15 

17.

 

Rights as a Stockholder and Employee

 

16 

18.

 

 

Notification of Disposition of Shares

 

16 

    

 

ii

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

﻿

 

 

 

﻿

 

 

 

Page

 

 

 

 

 

 

 

19.

 

Legends

 

16 

20.

 

Designation of Beneficiary

 

17 

﻿

 

20.1

 

Designation Procedure

 

17 

﻿

 

20.2

 

Absence of Beneficiary Designation

 

17 

21.

 

Notices

 

17 

22.

 

Amendment or Termination of the Plan

 

17 

 

iii

 

--------------------------------------------------------------------------------

 

﻿

Kadmon Holdings, Inc.

Amended and Restated 2016 Employee Stock Purchase Plan

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1 Establishment. The Kadmon Holdings, Inc. 2016 Employee Stock Purchase Plan
(the “Plan”) is hereby established effective as of the effective date of the
initial registration by the Company of its Stock under Section 12 of the
Securities Exchange Act of 1934 (the “Effective Date”), as further amended and
restated on March 16, 2018 .

 

1.2 Purpose. The purpose of the Plan is to advance the interests of the Company
and its stockholders by providing an incentive to attract, retain and reward
Eligible Employees of the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides such Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Company intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.

 

1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Committee.

 

2. DEFINITIONS AND CONSTRUCTION.

 

2.1 Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Change in Control” means the occurrence of any one or more of the
following:

﻿

(i)  any Person, is (or becomes, during any 12-month period) the beneficial
owner, directly or indirectly, of securities of the Company representing 30% or
more of the total voting power of the stock of the Company; provided that the
provisions of this subsection (i) are not intended to apply to or include as a
Change in Control any transaction that is specifically excepted from the
definition of Change in Control under subsection (iii) below;

﻿

(ii)  a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the members of the Board (each, a “Director”)  immediately prior to
the date of such appointment or election shall be considered as though such
individual were a member of the Existing Board; provided further, that,
notwithstanding the foregoing, no individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 or Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or successor statutes or
rules containing analogous concepts) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
shall in any event be considered to be a member of the Existing Board;

﻿

(iii)  the consummation of a merger, reorganization or consolidation involving
the Company or any of its subsidiaries, or the issuance of voting securities in
connection with a merger or consolidation of the Company; provided that
immediately following such merger or consolidation the voting securities of the
Company outstanding immediately prior thereto do not continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity of such merger or consolidation or parent entity thereof)
40% or more of the total voting power of the Company’s stock (or, if the Company
is not the surviving entity of such merger or consolidation, 40% or more of the
total voting power of the stock of such surviving entity or parent entity
thereof); and provided, further, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Affiliates other
than in connection with the acquisition by the Company or its Affiliates of a
business) representing 40% or more of either the then-outstanding shares of
Stock or the combined voting power of the Company’s then-outstanding voting
securities shall not be considered a Change in Control;

﻿

(iv)  the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; or

﻿

(v)  a date specified by the Committee following approval by the stockholders of
a plan of complete liquidation or dissolution of the Company.

﻿

Notwithstanding the foregoing, (A) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions, (B) no event or circumstances described
in any of clauses (i) through (v) above shall constitute a Change in Control
unless such event or circumstances also constitute a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as defined in Section 409A of the Code and (C) no
Change in Control shall be deemed to have occurred upon the acquisition of
additional control of the Company by any Person that is considered to
effectively control the Company.  Terms used in the definition of a Change in
Control shall be as defined or interpreted in a manner consistent with Section
409A of the Code.





 

 

--------------------------------------------------------------------------------

 

﻿

For purposes of this Section 2.1(b):

﻿

“Affiliate”  means (i) a parent entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) a subsidiary entity, other than a Subsidiary Corporation, that
is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities
Act. 

﻿

“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(d) “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

 

(e) “Company” means Kadmon Holdings, Inc., a Delaware corporation, or any
successor corporation thereto.

 

(f) “Compensation” means, with respect to any Offering Period, regular base
wages or salary, overtime payments, shift premiums and payments for paid time
off, calculated before deduction of (i) any income or employment tax
withholdings or (ii) any amounts deferred pursuant to Section 401(k) or Section
125 of the Code. Compensation shall be limited to such amounts actually payable
in cash or deferred during the Offering Period. Compensation shall not include
(i) sign-on bonuses, annual or other incentive bonuses, commissions,
profit-sharing distributions or other incentive-type payments, (ii) any
contributions made by a Participating Company on the Participant’s behalf to any
employee benefit or welfare

 

2

 





 

 

--------------------------------------------------------------------------------

 

 

plan now or hereafter established (other than amounts deferred pursuant to
Section 401(k) or Section 125 of the Code), (iii) payments in lieu of notice,
payments pursuant to a severance agreement, termination pay, moving allowances,
relocation payments, or (iv) any amounts directly or indirectly paid pursuant to
the Plan or any other stock purchase, stock option or other stock-based
compensation plan, or any other compensation not expressly included by this
Section.

 

(g) “Eligible Employee” means an Employee who meets the requirements set forth
in Section 5 for eligibility to participate in the Plan.

 

(h) “Employee” means a person treated as an employee of a Participating Company
for purposes of Section 423 of the Code. A Participant shall be deemed to have
ceased to be an Employee either upon an actual termination of employment or upon
the corporation employing the Participant ceasing to be a Participating Company.
For purposes of the Plan, an individual shall not be deemed to have ceased to be
an Employee while on any military leave, sick leave, or other bona fide leave of
absence approved by the Company of ninety (90) days or less. If an individual’s
leave of absence exceeds ninety (90) days, the individual shall be deemed to
have ceased to be an Employee on the ninety-first (91st) day of such leave
unless the individual’s right to reemployment with the Participating Company
Group is guaranteed either by statute or by contract.

 

(i) “Fair Market Value” means, as of any date:

 

(i) If, on such date, the Stock is listed or quoted on a national or regional
securities exchange or quotation system, the closing price of a share of Stock
as quoted on the national or regional securities exchange or quotation system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable. If the relevant date
does not fall on a day on which the Stock has traded on such securities exchange
or quotation system, the date on which the Fair Market Value is established
shall be the last day on which the Stock was so traded or quoted prior to the
relevant date, or such other appropriate day as determined by the Committee, in
its discretion.

 

(ii) If, on the relevant date, the Stock is not then listed on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined in good faith by the Committee.

  

(k) “Non-United States Offering” means a separate Offering covering Eligible
Employees of one or more Participating Companies whose Eligible Employees are
subject to a prohibition under applicable law on payroll deductions, as
described in Section 11.1(b).

 

3

 





 

 

--------------------------------------------------------------------------------

 

 

(l) “Offering” means an offering of Stock pursuant to the Plan, as provided in
Section 6.

 

(m) “Offering Date” means, for any Offering Period, the first day of such
Offering Period.

 

(n) “Offering Period” means a period, established by the Committee in accordance
with Section 6, during which an Offering is outstanding.

 

(o) “Officer” means any person designated by the Board as an officer of the
Company.

  

(q) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

(r) “Participant” means an Eligible Employee who has become a participant in an
Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.

 

(s) “Participating Company” means the Company and any Parent Corporation or
Subsidiary Corporation designated by the Committee as a corporation the
Employees of which may, if Eligible Employees, participate in the Plan. The
Committee shall have the discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies. The
Committee shall designate from time to time and set forth in Appendix A to this
Plan those Participating Companies whose Eligible Employees may participate in
the Plan.

 

(t) “Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.

 

(u) “Purchase Date” means, for any Offering Period, the last day of such
Offering Period, or, if so determined by the Committee, the last day of each
Purchase Period occurring within such Offering Period.

 

(v) “Purchase Period” means a period, established by the Committee in accordance
with Section 6, included within an Offering Period and on the final date of
which outstanding Purchase Rights are exercised.

 

4

 





 

 

--------------------------------------------------------------------------------

 

 

(w) “Purchase Price” means the price at which a share of Stock may be purchased
under the Plan, as determined in accordance with Section 9.

 

(x) “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding. Such option arises from the right of a Participant to
withdraw any payroll deductions or other funds accumulated on behalf of the
Participant and not previously applied to the purchase of Stock under the Plan,
and to terminate participation in the Plan at any time during an Offering
Period.

 

(y) “Registration Date” means the effective date of the registration on Form S-8
of shares of Stock issuable pursuant to the Plan.

 

(z) “Securities Act” means the Securities Act of 1933, as amended.

 

(aa) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.3.

 

(bb) “Subscription Agreement” means a written or electronic agreement, in such
form as is specified by the Company, stating an Employee’s election to
participate in the Plan and authorizing payroll deductions under the Plan from
the Employee’s Compensation or other method of payment authorized by the
Committee pursuant to Section 11.1(b).

 

(cc) “Subscription Date” means the last business day prior to the Offering Date
of an Offering Period or such earlier date as the Company shall establish.

 

(dd) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

3. ADMINISTRATION.

 

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any form of agreement
or other document employed by the Company in the administration of the Plan, or
of any Purchase Right shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or the Purchase Right, unless fraudulent or made in bad
faith. Subject to the provisions of the Plan, the Committee shall determine all
of the relevant terms and conditions of Purchase Rights; provided, however, that
all Participants granted Purchase Rights pursuant to an Offering shall have the
same rights and privileges within the meaning of Section 423(b)(5) of the Code.
Any and all actions, decisions

 

5

 





 

 

--------------------------------------------------------------------------------

 

 

and determinations taken or made by the Committee in the exercise of its
discretion pursuant to the Plan or any agreement thereunder (other than
determining questions of interpretation pursuant to the second sentence of this
Section 3.1) shall be final, binding and conclusive upon all persons having an
interest therein. All expenses incurred in connection with the administration of
the Plan shall be paid by the Company.

 

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election that is the responsibility of or that is allocated to the Company
herein, provided that the Officer has apparent authority with respect to such
matter, right, obligation, determination or election.

 

3.3 Power to Adopt Sub-Plans or Varying Terms with Respect to Non-U.S.
Employees. The Committee shall have the power, in its discretion, to adopt one
or more sub-plans of the Plan as the Committee deems necessary or desirable to
comply with the laws or regulations, tax policy, accounting principles or custom
of foreign jurisdictions applicable to employees of a subsidiary business entity
of the Company, provided that any such sub-plan shall not be within the scope of
an “employee stock purchase plan” within the meaning of Section 423 of the Code.
Any of the provisions of any such sub-plan may supersede the provisions of this
Plan, other than Section 4. Except as superseded by the provisions of a
sub-plan, the provisions of this Plan shall govern such sub-plan. Alternatively
and in order to comply with the laws of a foreign jurisdiction, the Committee
shall have the power, in its discretion, to grant Purchase Rights in an Offering
to citizens or residents of a non-U.S. jurisdiction (without regard to whether
they are also citizens of the United States or resident aliens) that provide
terms which are less favorable than the terms of Purchase Rights granted under
the same Offering to Employees resident in the United States.

 

3.4 Power to Establish Separate Offerings with Varying Terms. The Committee
shall have the power, in its discretion, to establish separate, simultaneous or
overlapping Offerings having different terms and conditions and to designate the
Participating Company or Companies that may participate in a particular
Offering, provided that each Offering shall individually comply with the terms
of the Plan and the requirements of Section 423(b)(5) of the Code that all
Participants granted Purchase Rights pursuant to such Offering shall have the
same rights and privileges within the meaning of such section.

 

3.5 Policies and Procedures Established by the Company. Without regard to
whether any Participant’s Purchase Right may be considered adversely affected,
the Company may, from time to time, consistent with the Plan and the
requirements of Section 423 of the Code, establish, change or terminate such
rules, guidelines, policies, procedures, limitations, or adjustments as deemed
advisable by the Company, in its discretion, for the proper administration of
the Plan, including, without limitation, (a) a minimum payroll deduction amount
required for participation in an Offering, (b) a limitation on the frequency or
number of changes permitted in the rate of payroll deduction during an Offering,
(c) an exchange ratio applicable to amounts withheld or paid in a currency other
than United States dollars, (d) a payroll deduction greater than or less than
the amount designated by a Participant in order to adjust for the Company’s
delay or mistake in processing a Subscription Agreement or in otherwise
effecting a Participant’s election under the Plan or as advisable to comply with
the requirements of Section 423 of the Code, and (e) determination of the date
and manner by which the Fair Market Value of a share of

 

6

 





 

 

--------------------------------------------------------------------------------

 

 

Stock is determined for purposes of administration of the Plan. All such actions
by the Company shall be taken consistent with the requirements under Section
423(b)(5) of the Code that all Participants granted Purchase Rights pursuant to
an Offering shall have the same rights and privileges within the meaning of such
section, except as otherwise permitted by Section 3.3 and the regulations under
Section 423 of the Code.

 

3.6 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, to the extent permitted by applicable law,
members of the Board or the Committee and any officers or employees of the
Participating Company Group to whom authority to act for the Board, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

4. SHARES SUBJECT TO PLAN.

 

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Plan shall be One Million One Hundred Twenty Five Thousand
(1,125,000) and shall consist of authorized but unissued or reacquired shares of
Stock, or any combination thereof. If an outstanding Purchase Right for any
reason expires or is terminated or canceled, the shares of Stock allocable to
the unexercised portion of that Purchase Right shall again be available for
issuance under the Plan.

 

4.2 Annual Increase in Maximum Number of Shares Issuable. Subject to adjustment
as provided in Section 4.3, the maximum aggregate number of shares of Stock that
may be issued under the Plan as set forth in Section 4.1 shall be cumulatively
increased automatically on January 1, 2017 and on each subsequent January 1,
through and including January 1, 2025 by a number of shares (the “Annual
Increase”) equal to the smallest of (a) one and one half percent  (1.5%) of the
number of shares of Stock issued and outstanding on the immediately preceding
December 31, (b) Seven Hundred Fifty Thousand (750,000) shares, or (c) an amount
determined by the Board.

 

4.3 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company and the requirements of Section 424 of the
Code to the extent applicable, in the event of any change in the Stock effected
without receipt of consideration by the Company, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split,

 

7

 





 

 

--------------------------------------------------------------------------------

 

 

split-up, split-off, spin-off, combination of shares, exchange of shares, or
similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting regular, periodic cash dividends) that has a
material effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan, the Annual Increase, the limit on the shares which may be purchased
by any Participant during an Offering (as described in Sections 8.1 and 8.2) and
each Purchase Right, and in the Purchase Price in order to prevent dilution or
enlargement of Participants’ rights under the Plan. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Purchase Rights are exchanged for, converted into, or
otherwise become (whether or not pursuant to a Change in Control) shares of
another corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Purchase Rights to provide that such Purchase Rights are for New
Shares. In the event of any such amendment, the number of shares subject to, and
the exercise price per share of, the outstanding Purchase Rights shall be
adjusted in a fair and equitable manner as determined by the Committee, in its
discretion. Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number, and in no event may
the Purchase Price be decreased to an amount less than the par value, if any, of
the stock subject to the Purchase Right. The adjustments determined by the
Committee pursuant to this Section 4.3 shall be final, binding and conclusive.

 

5. ELIGIBILITY.

 

5.1 Employees Eligible to Participate. Each Employee of a Participating Company
is eligible to participate in the Plan and shall be deemed an Eligible Employee,
except the following:

 

(a) Any Employee who is customarily employed by the Participating Company Group
for twenty (20) hours or less per week; or

 

(b) Any Employee who is customarily employed by the Participating Company Group
for not more than five (5) months in any calendar year.

 

5.2 Exclusion of Certain Stockholders. Notwithstanding any provision of the Plan
to the contrary, no Employee shall be treated as an Eligible Employee and
granted a Purchase Right under the Plan if, immediately after such grant, the
Employee would own, or hold options to purchase, stock of the Company or of any
Parent Corporation or Subsidiary Corporation possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of such
corporation, as determined in accordance with Section 423(b)(3) of the Code. For
purposes of this Section 5.2, the attribution rules of Section 424(d) of the
Code shall apply in determining the stock ownership of such Employee.

 

5.3 Determination by Company. The Company shall determine in good faith and in
the exercise of its discretion whether an individual has become or has ceased to
be an Employee or an Eligible Employee and the effective date of such
individual’s attainment or termination of such status, as the case may be. For
purposes of an individual’s participation in or

 

8

 





 

 

--------------------------------------------------------------------------------

 

 

other rights, if any, under the Plan as of the time of the Company’s
determination of whether or not the individual is an Employee, all such
determinations by the Company shall be final, binding and conclusive as to such
rights, if any, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination as to such
individual’s status as an Employee.

 

6. OFFERINGS.

 

The Plan shall be implemented by sequential Offerings of approximately six (6)
months’ duration or such other duration as the Committee shall determine.
Offering Periods shall commence on or about the first trading days of April and
October of each year and end on or about the last trading days of the next
September and March, respectively, occurring thereafter. No Pre-Registration
Offering Period shall be permitted. Notwithstanding the foregoing, the Committee
may establish additional or alternative concurrent, sequential or overlapping
Offering Periods, a different duration for one or more Offering Periods or
different commencing or ending dates for such Offering Periods; provided,
however, that no Offering Period may have a duration exceeding twenty-seven (27)
months. If the Committee shall so determine in its discretion, each Offering
Period may consist of two (2) or more consecutive Purchase Periods having such
duration as the Committee shall specify, and the last day of each such Purchase
Period shall be a Purchase Date. If the first or last day of an Offering Period
or a Purchase Period is not a day on which the principal stock exchange or
quotation system on which the Stock is then listed is open for trading, the
Company shall specify the trading day that will be deemed the first or last day,
as the case may be, of the Offering Period or Purchase Period.

 

7. PARTICIPATION IN THE PLAN.

 

7.1 Initial Participation.

 

(a) Generally. An Eligible Employee may become a Participant in an Offering
Period by delivering a properly completed written or electronic Subscription
Agreement to the Company office or representative designated by the Company
(including a third-party administrator designated by the Company) not later than
the close of business on the Subscription Date established by the Company for
that Offering Period. An Eligible Employee who does not deliver a properly
completed Subscription Agreement in the manner permitted or required on or
before the Subscription Date for an Offering Period shall not participate in the
Plan for that Offering Period or for any subsequent Offering Period unless the
Eligible Employee subsequently delivers a properly completed Subscription
Agreement to the appropriate Company office or representative on or before the
Subscription Date for such subsequent Offering Period. An Employee who becomes
an Eligible Employee after the Offering Date of an Offering Period shall not be
eligible to participate in that Offering Period but may participate in any
subsequent Offering Period provided the Employee is still an Eligible Employee
as of the Offering Date of such subsequent Offering Period.

 

7.2 Continued Participation.

 

(a) Generally. A Participant shall automatically participate in the next
Offering Period commencing immediately after the final Purchase Date of each
Offering

 

9

 





 

 

--------------------------------------------------------------------------------

 

 

Period in which the Participant participates provided that the Participant
remains an Eligible Employee on the Offering Date of the new Offering Period and
has not either (a) withdrawn from the Plan pursuant to Section 12.1, or (b)
terminated employment or otherwise ceased to be an Eligible Employee as provided
in Section 13. A Participant who may automatically participate in a subsequent
Offering Period, as provided in this Section, is not required to deliver any
additional Subscription Agreement for the subsequent Offering Period in order to
continue participation in the Plan. However, a Participant may deliver a new
Subscription Agreement for a subsequent Offering Period in accordance with the
procedures set forth in Section 7.1(a) if the Participant desires to change any
of the elections contained in the Participant’s then effective Subscription
Agreement.

 

8. RIGHT TO PURCHASE SHARES.

 

8.1 Grant of Purchase Right. Except as otherwise provided below, on the Offering
Date of each Offering Period, each Participant in such Offering Period shall be
granted automatically a Purchase Right consisting of an option to purchase that
number of whole shares of Stock determined by dividing the Dollar Limit
(determined as provided below) by the Fair Market Value of a share of Stock on
such Offering Date. The Committee may, in its discretion and prior to the
Offering Date of any Offering Period, (i) change the method of, or any of the
foregoing factors in, determining the number of shares of Stock subject to
Purchase Rights to be granted on such Offering Date, or (ii) specify a maximum
aggregate number of shares that may be purchased by all Participants in an
Offering or on any Purchase Date within an Offering Period. No Purchase Right
shall be granted on an Offering Date to any person who is not, on such Offering
Date, an Eligible Employee. For the purposes of this Section, the “Dollar Limit”
shall be determined by multiplying $2,083.33 by the number of months (rounded to
the nearest whole month) in the Offering Period and rounding to the nearest
whole dollar.

 

8.2 Calendar Year Purchase Limitation. Notwithstanding any provision of the Plan
to the contrary, no Participant shall be granted a Purchase Right which permits
his or her right to purchase shares of Stock under the Plan to accrue at a rate
which, when aggregated with such Participant’s rights to purchase shares under
all other employee stock purchase plans of a Participating Company intended to
meet the requirements of Section 423 of the Code, exceeds Twenty-Five Thousand
Dollars ($25,000) in Fair Market Value (or such other limit, if any, as may be
imposed by the Code) for each calendar year in which such Purchase Right is
outstanding at any time. For purposes of the preceding sentence, the Fair Market
Value of shares purchased during a given Offering Period shall be determined as
of the Offering Date for such Offering Period. The limitation described in this
Section shall be applied in conformance with Section 423(b)(8) of the Code and
the regulations thereunder.

 

9. PURCHASE PRICE.

 

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Committee; provided, however, that the Purchase Price on each
Purchase Date shall not be less

 

10

 

 





 

 

--------------------------------------------------------------------------------

 



﻿

than eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a
share of Stock on the Offering Date of the Offering Period or (b) the Fair
Market Value of a share of Stock on the Purchase Date. Subject to adjustment as
provided by the Plan and unless otherwise provided by the Committee, the
Purchase Price for each Offering Period shall be eighty-five percent (85%) of
the lesser of (a) the Fair Market Value of a share of Stock on the Offering Date
of the Offering Period or (b) the Fair Market Value of a share of Stock on the
Purchase Date.

 

10. ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.

 

Except as provided in Section 11.1(b) with respect to a Non-United States
Offering, shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for only by means of payroll deductions
from the Participant’s Compensation accumulated during the Offering Period for
which such Purchase Right was granted, subject to the following:

 

10.1 Amount of Payroll Deductions. Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
pay day during an Offering Period shall be determined by the Participant’s
Subscription Agreement. The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation to be deducted on each pay day
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions effective following the first pay day during an Offering) or more
than ten percent (10%). The Committee may change the foregoing limits on payroll
deductions effective as of any Offering Date.

 

10.2 Commencement of Payroll Deductions. Payroll deductions shall commence on
the first pay day following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided herein.

 

10.3 Election to Decrease or Stop Payroll Deductions. During an Offering Period,
a Participant may elect to decrease the rate of or to stop deductions from his
or her Compensation by delivering to the Company office or representative
designated by the Company (including a third-party administrator designated by
the Company) an amended Subscription Agreement authorizing such change on or
before the “Change Notice Date.” The “Change Notice Date” shall be a date prior
to the beginning of the first pay period for which such election is to be
effective as established by the Company from time to time and announced to the
Participants. A Participant who elects, effective following the first pay day of
an Offering Period, to decrease the rate of his or her payroll deductions to
zero percent (0%) shall nevertheless remain a Participant in such Offering
Period unless the Participant withdraws from the Plan as provided in Section
12.1.

 

10.4 Administrative Suspension of Payroll Deductions. The Company may, in its
discretion, suspend a Participant’s payroll deductions under the Plan as the
Company deems advisable to avoid accumulating payroll deductions in excess of
the amount that could reasonably be anticipated to purchase the maximum number
of shares of Stock permitted (a) under the Participant’s Purchase Right, or (b)
during a calendar year under the limit set forth in Section 8.2. Unless the
Participant has either withdrawn from the Plan as provided in

 

11

 





 

 

--------------------------------------------------------------------------------

 

 

Section 12.1 or has ceased to be an Eligible Employee, suspended payroll
deductions shall be resumed at the rate specified in the Participant’s then
effective Subscription Agreement either (i) at the beginning of the next
Offering Period if the reason for suspension was clause (a) in the preceding
sentence, or (ii) at the beginning of the next Offering Period having a first
Purchase Date that falls within the subsequent calendar year if the reason for
suspension was clause (b) in the preceding sentence.

 

10.5 Participant Accounts. Individual bookkeeping accounts shall be maintained
for each Participant. All payroll deductions from a Participant’s Compensation
(and other amounts received from a non-United States Participant pursuant to
Section 11.1(b)) shall be credited to such Participant’s Plan account and shall
be deposited with the general funds of the Company. All such amounts received or
held by the Company may be used by the Company for any corporate purpose.

 

10.6 No Interest Paid. Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan or otherwise credited to the
Participant’s Plan account.

 

11. PURCHASE OF SHARES.

 

11.1 Exercise of Purchase Right.

 

(a) Generally. Except as provided in Section 11.1(b), on each Purchase Date of
an Offering Period, each Participant who has not withdrawn from the Plan and
whose participation in the Offering has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right the number of whole shares of Stock determined by
dividing (a) the total amount of the Participant’s payroll deductions
accumulated in the Participant’s Plan account during the Offering Period and not
previously applied toward the purchase of Stock by (b) the Purchase Price.
However, in no event shall the number of shares purchased by the Participant
during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right. No shares of Stock shall be purchased on a
Purchase Date on behalf of a Participant whose participation in the Offering or
the Plan has terminated before such Purchase Date.

 

(b) Purchase by Non-United States Participants for Whom Payroll Deductions Are
Prohibited by Applicable Law. Notwithstanding Section 11.1(a), where payroll
deductions on behalf of Participants who are citizens or residents of countries
other than the United States (without regard to whether they are also citizens
of the United States or resident aliens) are prohibited by applicable law, the
Committee may establish a separate Offering (a “Non-United States Offering”)
covering all Eligible Employees of one or more Participating Companies subject
to such prohibition on payroll deductions. The Non-United States Offering shall
provide another method for payment of the Purchase Price with such terms and
conditions as shall be administratively convenient and comply with applicable
law. On each Purchase Date of the Offering Period applicable to a Non-United
States Offering, each Participant who has not withdrawn from the Plan and whose
participation in such Offering Period has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right a number of whole shares of Stock

 

12

 





 

 

--------------------------------------------------------------------------------

 

 

determined in accordance with Section 11.1(a) to the extent of the total amount
of the Participant’s Plan account balance accumulated during the Offering Period
in accordance with the method established by the Committee and not previously
applied toward the purchase of Stock. However, in no event shall the number of
shares purchased by a Participant during such Offering Period exceed the number
of shares subject to the Participant’s Purchase Right. The Company shall refund
to a Participant in a Non-United States Offering in accordance with Section 11.4
any excess Purchase Price payment received from such Participant.

 

11.2 Pro Rata Allocation of Shares. If the number of shares of Stock which might
be purchased by all Participants on a Purchase Date exceeds the number of shares
of Stock remaining available for issuance under the Plan or the maximum
aggregate number of shares of Stock that may be purchased on such Purchase Date
pursuant to a limit established by the Committee pursuant to Section 8.1, the
Company shall make a pro rata allocation of the shares available in as uniform a
manner as practicable and as the Company determines to be equitable. Any
fractional share resulting from such pro rata allocation to any Participant
shall be disregarded.

 

11.3 Delivery of Title to Shares. Subject to any governing rules or regulations,
as soon as practicable after each Purchase Date, the Company shall issue or
cause to be issued to or for the benefit of each Participant the shares of Stock
acquired by the Participant on such Purchase Date by means of one or more of the
following: (a) by delivering to the Participant evidence of book entry shares of
Stock credited to the account of the Participant, (b) by depositing such shares
of Stock for the benefit of the Participant with any broker with which the
Participant has an account relationship, or (c) by delivering such shares of
Stock to the Participant in certificate form.

 

11.4 Return of Plan Account Balance. Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date. However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period.

 

11.5 Tax Withholding. At the time a Participant’s Purchase Right is exercised,
in whole or in part, or at the time a Participant disposes of some or all of the
shares of Stock he or she acquires under the Plan, the Participant shall make
adequate provision for the federal, state, local and foreign taxes (including
social insurance), if any, required to be withheld by any Participating Company
upon exercise of the Purchase Right or upon such disposition of shares,
respectively. A Participating Company may, but shall not be obligated to,
withhold from the Participant’s compensation the amount necessary to meet such
withholding obligations.

 

11.6 Expiration of Purchase Right. Any portion of a Participant’s Purchase Right
remaining unexercised after the end of the Offering Period to which the Purchase
Right relates shall expire immediately upon the end of the Offering Period.

 

13

 





 

 

--------------------------------------------------------------------------------

 

 

11.7 Provision of Reports and Stockholder Information to Participants. Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total amount credited to his or her
Plan account prior to such exercise, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the cash balance,
if any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4. The report
required by this Section may be delivered in such form and by such means,
including by electronic transmission, as the Company may determine. In addition,
each Participant shall be provided information concerning the Company equivalent
to that information provided generally to the Company’s common stockholders.

 

12. WITHDRAWAL FROM PLAN.

 

12.1 Voluntary Withdrawal from the Plan. A Participant may withdraw from the
Plan by signing and delivering to the Company office or representative
designated by the Company (including a third-party administrator designated by
the Company) a written or electronic notice of withdrawal on a form provided by
the Company for this purpose. Such withdrawal may be elected at any time prior
to the end of an Offering Period; provided, however, that if a Participant
withdraws from the Plan after a Purchase Date, the withdrawal shall not affect
shares of Stock acquired by the Participant on such Purchase Date. A Participant
who voluntarily withdraws from the Plan is prohibited from resuming
participation in the Plan in the same Offering from which he or she withdrew,
but may participate in any subsequent Offering by again satisfying the
requirements of Sections 5 and 7.1. The Company may impose, from time to time, a
requirement that the notice of withdrawal from the Plan be on file with the
Company office or representative designated by the Company for a reasonable
period prior to the effectiveness of the Participant’s withdrawal.

 

12.2 Return of Plan Account Balance. Upon a Participant’s voluntary withdrawal
from the Plan pursuant to Section 12.1, the Participant’s accumulated Plan
account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest, and the Participant’s interest
in the Plan and the Offering shall terminate. Such amounts to be refunded in
accordance with this Section may not be applied to any other Offering under the
Plan.

 

13. TERMINATION OF EMPLOYMENT OR ELIGIBILITY.

 

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the Participant’s Plan account balance which has not been applied toward
the purchase of shares of Stock shall, as soon as practicable, be returned to
the Participant or, in the case of the Participant’s death, to the Participant’s
beneficiary designated in accordance with Section 20, if any, or legal
representative, and all of the Participant’s rights under the Plan shall
terminate. Interest shall not be paid on sums returned

 

14

 





 

 

--------------------------------------------------------------------------------

 

 

pursuant to this Section 13. A Participant whose participation has been so
terminated may again become eligible to participate in the Plan by satisfying
the requirements of Sections 5 and 7.1.

 

14. EFFECT OF CHANGE IN CONTROL ON PURCHASE RIGHTS.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of any Participant, assume or continue
the Company’s rights and obligations under outstanding Purchase Rights or
substitute substantially equivalent purchase rights for the Acquiring
Corporation’s stock. If the Acquiring Corporation elects not to assume, continue
or substitute for the outstanding Purchase Rights, the Purchase Date of the then
current Offering Period shall be accelerated to a date before the date of the
Change in Control specified by the Committee, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted. All Purchase
Rights which are neither assumed or continued by the Acquiring Corporation in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control.

 

15. NONTRANSFERABILITY OF PURCHASE RIGHTS.

 

Neither payroll deductions or other amounts credited to a Participant’s Plan
account nor a Participant’s Purchase Right may be assigned, transferred, pledged
or otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution. (A beneficiary designation
pursuant to Section 20 shall not be treated as a disposition for this purpose.)
Any such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan as provided in Section 12.1. A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.

 

16. COMPLIANCE WITH SECURITIES LAW.

 

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
securities exchange or market system upon which the Stock may then be listed. In
addition, no Purchase Right may be exercised unless (a) a registration statement
under the Securities Act shall at the time of exercise of the Purchase Right be
in effect with respect to the shares issuable upon exercise of the Purchase
Right, or (b) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Purchase Right may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares under the Plan
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of a Purchase Right, the Company may
require the Participant to satisfy any qualifications that may be necessary or

 

15

 





 

 

--------------------------------------------------------------------------------

 

 

appropriate, to evidence compliance with any applicable law or regulation, and
to make any representation or warranty with respect thereto as may be requested
by the Company.

 

17. RIGHTS AS A STOCKHOLDER AND EMPLOYEE.

 

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares of Stock purchased pursuant to the exercise of the Participant’s Purchase
Right (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.3. Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s employment at any
time.

 

18. NOTIFICATION OF DISPOSITION OF SHARES.

 

The Company may require the Participant to give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of a Purchase Right. The
Company may require that until such time as a Participant disposes of shares of
Stock acquired upon exercise of a Purchase Right, the Participant shall hold all
such shares in the Participant’s name until the later of two years after the
date of grant of such Purchase Right or one year after the date of exercise of
such Purchase Right. The Company may direct that the certificates evidencing
shares of Stock acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.

 

19. LEGENDS.

 

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

 

16

 





 

 

--------------------------------------------------------------------------------

 

 

20. DESIGNATION OF BENEFICIARY.

 

20.1 Designation Procedure. Subject to local laws and procedures, a Participant
may file a written designation of a beneficiary who is to receive (a) shares and
cash, if any, from the Participant’s Plan account if the Participant dies
subsequent to a Purchase Date but prior to delivery to the Participant of such
shares and cash, or (b) cash, if any, from the Participant’s Plan account if the
Participant dies prior to the exercise of the Participant’s Purchase Right. If a
married Participant designates a beneficiary other than the Participant’s
spouse, the effectiveness of such designation may be subject to the consent of
the Participant’s spouse. A Participant may change his or her beneficiary
designation at any time by written notice to the Company.

 

20.2 Absence of Beneficiary Designation. If a Participant dies without an
effective designation pursuant to Section 20.1 of a beneficiary who is living at
the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative or as otherwise required by applicable law.

 

21. NOTICES.

 

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

 

22. AMENDMENT OR TERMINATION OF THE PLAN.

 

The Committee may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Committee,
and (b) no such amendment, suspension or termination may adversely affect a
Purchase Right previously granted under the Plan without the consent of the
Participant, except to the extent permitted by the Plan or as may be necessary
to qualify the Plan as an employee stock purchase plan pursuant to Section 423
of the Code or to comply with any applicable law, regulation or rule. In
addition, an amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if such
amendment would authorize the sale of more shares than are then authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Committee as Participating Companies. Notwithstanding
the foregoing, in the event that the Committee determines that continuation of
the Plan or an Offering would result in unfavorable financial accounting
consequences to the Company, the Committee may, in its discretion and without
the consent of any Participant, including with respect to an Offering Period
then in progress: (i) terminate the Plan or any Offering Period, (ii) accelerate
the Purchase Date of any Offering Period, (iii) reduce the discount or the
method of determining the Purchase Price in any Offering Period (e.g., by
determining the Purchase Price solely on the basis of the Fair Market Value on
the Purchase Date), (iv) reduce the maximum number of shares of Stock that may
be purchased in any Offering Period, or (v) take any combination of the
foregoing actions.

 

17

 





 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Kadmon Holdings, Inc. Amended and Restated 2016
Employee Stock Purchase Plan as duly adopted by the Board on ________, 2018.

 

 

 

 

 

 

 

 

 

﻿

 

, Secretary

 

   

 

18

 

 

APPENDIX A

 

Participating Companies

 

[Company Name]

[Add participating subsidiaries]

 

 

﻿



 

 

--------------------------------------------------------------------------------